[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has moved to dismiss this action on the grounds that (1) the return date was improperly returnable on a Monday, rather than a Tuesday, in violation of General Statutes § 52-48 (a), and (2) that the return date is greater than two months after the date of process, in violation of General Statutes § 52-48 (b).1
As to the first ground, the return date of January 9, 1996 falls on a Tuesday and, as such, is not in violation of General Statutes § 52-48 (a). As to the second ground, the court finds that the "date of process" was November 6, 1995, and was not the date that process was actually served upon the defendant, as the CT Page 3761 plaintiff contends.2 Thus, the return date of January 9, 1996 is later than two months after the date of process and violates General Statutes § 52-48 (b).
Accordingly, because process in this action was insufficient, the defendant's motion to dismiss is granted.
BY THE COURT
BRUCE L. LEVIN JUDGE OF THE SUPERIOR COURT